       Case 4:20-cv-05640-YGR Document 444 Filed 04/12/21 Page 1 of 5




 1 JOHN F. COVE, JR. (SBN 212213)
     john.cove@shearman.com
 2 MATTHEW BERKOWITZ (SBN 310426)
     matthew.berkowitz@shearman.com
 3 SHEARMAN & STERLING LLP
   535 Mission Street, 25th Floor
 4 San Francisco, CA 94105-2997
   Telephone: 415.616.1100
 5 Facsimile: 415.616.1199

 6 Attorneys for Sony Interactive Entertainment LLC

 7

 8                             UNITED STATES DISTRICT COURT
 9                          NORTHERN DISTRICT OF CALIFORNIA
10                                      OAKLAND DIVISION
11

12 EPIC GAMES, INC.,
                                                      Case No. 4:20-cv-05640-YGR
13                Plaintiff, Counter-defendant,       NON-PARTY SONY INTERACTIVE
14                                                    ENTERTAINMENT LLC’S
                  v.                                  ADMINISTRATIVE MOTION TO KEEP
15 APPLE INC.,                                        COMPETITIVELY SENSITIVE
                                                      INFORMATION UNDER SEAL
16                Defendant, Counterclaimant.         Judge: Hon. Yvonne Gonzalez Rogers
17

18

19

20

21

22

23

24

25

26

27

28

     NON-PARTY SIE’S ADMIN. MOTION                                   CASE NO 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 444 Filed 04/12/21 Page 2 of 5




 1          Pursuant to Civil Local Rules 7-11 and 79-5, non-party Sony Interactive Entertainment LLC

 2 (“SIE”) hereby seeks an order permitting certain portions of Apple’s Proposed Findings of Fact and

 3 Conclusions of Law (Dkt. No. 410) that contain highly confidential, competitively sensitive material

 4 to remain under seal.

 5          Certain portions of Apple’s Proposed Finding of Fact and Conclusions of Law contain SIE’s

 6 highly sensitive, confidential, competitively-valuable information, including confidential business

 7 strategies, contractual terms, and other competitively sensitive information. See Declaration of Don

 8 Sechler Pursuant to Local Rule 79-5(e)(1) in Response to Apple Inc.’s Administrative Motion to

 9 Partially Seal its Proposed Findings of Fact and Conclusions of Law (“Sechler Decl.”) ¶¶ 3–11.1

10          SIE has narrowly tailored the information it requests to keep sealed, limiting it to only a

11 handful of paragraphs and sentences in Apple’s filing. In particular, as explained in detail in the

12 accompanying Declaration of Don Sechler:

13                 •   The second sentence in Paragraph 165.4 purports to describe SIE’s restrictions with

14           game developers. Sechler Decl. ¶ 4. Although Mr. Sechler does not agree that Apple’s

15           statement is an accurate characterization of what it purports to describe, this statement

16           nevertheless could provide SIE’s competitors or other contracting counterparties with

17           information regarding SIE’s confidential business strategies and negotiations of

18           confidential payment terms with Epic and other firms and would likely cause competitive

19           harm if disclosed. Id. SIE’s request to seal the second sentence of Paragraph 165.4 is

20           limited to one sentence that contains confidential information and is thus narrowly tailored.

21           Id.

22                 •   Paragraph 249.18 (118) purports to reveal specific contractual price terms with a

23           specific developer. Id. ¶ 5. Public disclosure of specific contractual terms with a specific

24           developer that reflect SIE’s confidential business strategies and negotiations of confidential

25           payment terms with Epic and other game developers would likely cause competitive harm

26
   1
     Certain statements in Apple’s Proposed Findings of Fact and Conclusions of Law do not appear to
27 be accurate characterizations of SIE’s policies, contract terms, or data that Apple purports to
   describe. See Sechler Decl. ¶ 3 n.1. Seeking to have such statements remain under seal does not
28 reflect any agreement that any statement in Apple’s filing is accurate. Id.

     NON-PARTY SIE’S ADMIN. MOTION                     2                    CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 444 Filed 04/12/21 Page 3 of 5




 1          if disclosed to SIE’s competitors or adversely impact SIE in future negotiations with game

 2          developers. Id. The entirety of Apple’s Paragraph 249.18 (118) contains SIE’s confidential

 3          information and thus the request to seal this paragraph is narrowly tailored. Id.

 4            •   Paragraph 249.18 (218) reveals not only the purported standard commission rate but

 5          additional purported terms for additional payments based on contract metrics that are the

 6          subject of a confidential negotiated agreement between SIE and Epic. Id. ¶ 6. Public

 7          disclosure of specific contractual terms with a specific developer that reflect SIE’s

 8          confidential business strategies and negotiations of confidential payment terms would likely

 9          cause competitive harm if disclosed to SIE’s competitors or to counterparties with whom

10          SIE negotiates agreements. Id. The entirety of Apple’s Paragraph 249.18 (218) contains

11          SIE’s confidential information and thus the request to seal this paragraph is narrowly

12          tailored. Id.

13            •   The fourth sentence of Paragraph 355.2 reveals certain confidential, competitively

14          sensitive reporting requirements that SIE and Epic negotiated in connection with cross-

15          platform play. Id. ¶ 7. Public disclosure of specific contractual terms with a specific

16          developer that reflect SIE’s confidential business strategies, including its confidential

17          strategies for monetizing cross play on its platform and contractual reporting terms, would

18          likely cause competitive harm if disclosed to SIE’s competitors or disadvantage it in

19          negotiations with other contracting counterparties. Id. SIE’s request to seal the fourth

20          sentence of Apple’s Paragraph 355.2 is limited to one sentence that contains confidential

21          information and is thus narrowly tailored. Id.

22            •   Paragraph 372 purports to report detailed information on the confidential results of

23          an internal analysis that Epic reportedly performed on the results of PlayStation’s cross-

24          platform strategy. Id. ¶ 8. While this information is reported to have come from an Epic

25          internal analysis, and SIE cannot assess or agree with the accuracy of that analysis, both the

26          underlying data and Epic’s purported analysis of that data are subject to a confidentiality

27          agreement with SIE because the results of SIE’s cross-platform strategy are highly sensitive

28          and competitively valuable. Id. The disclosure of this highly sensitive competitive

     NON-PARTY SIE’S ADMIN. MOTION                   3                     CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 444 Filed 04/12/21 Page 4 of 5




 1           information would give SIE’s gaming platform competitors insights into SIE’s business

 2           strategies and the results of that strategy and is likely to cause SIE competitive harm. Id.

 3           The entirety of Apple’s Paragraph 372 contains SIE’s confidential information and thus the

 4           request to seal this paragraph is narrowly tailored. Id.

 5                 •   The first sentence of paragraph 697.4 purports to describe SIE’s agreements with

 6           game developers relating to payment processing. Id. ¶ 9. Public disclosure of contractual

 7           terms with a specific developer that reflect SIE’s confidential business strategies and

 8           negotiations of confidential payment terms would likely cause competitive harm if

 9           disclosed to SIE’s competitors or to counterparties such as other game developers, with

10           whom SIE negotiates agreements. Id. This sentence in Apple’s Paragraph 697.4 contains

11           SIE’s confidential information and thus the request to seal this sentence is narrowly tailored.

12           Id.

13                 •   The second sentence of paragraph 697.4 quotes from SIE guidance to developers

14           regarding provision of virtual currency to a regional PlayStation Store. Id. This guidance

15           is available only to developers for the PlayStation who have agreed to maintain this

16           information as confidential because it contains competitively sensitive information, the

17           disclosure of which could cause competitive harm to SIE. Id. This sentence in Apple’s

18           Paragraph 697.4 also contains SIE’s confidential information and thus the request to seal

19           this sentence is narrowly tailored. Id.

20          SIE expends great effort to keep confidential this information. Id. ¶ 10. For example, the

21 above information is disseminated within SIE only on a need-to-know basis, and Epic is under

22 contractual obligations to keep this information confidential and not reveal it to any third parties.

23 Id. If this information were made public, SIE would likely suffer competitive harm because it would

24 enable SIE’s competitors or other contracting counterparties to gain valuable insight into SIE’s

25 business, which SIE has invested significant resources in developing, and better position themselves

26 in any future negotiation with SIE, to the competitive harm of SIE. Id. ¶ 11.

27          The above information was designated as CONFIDENTIAL or HIGHLY CONFIDENTIAL

28 – ATTORNEYS’ ONLY, pursuant to the Stipulated and Amended Protective Order dated January

     NON-PARTY SIE’S ADMIN. MOTION                     4                    CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
       Case 4:20-cv-05640-YGR Document 444 Filed 04/12/21 Page 5 of 5




 1 21, 2021 (“Protective Order”) (Dkt. No. 274). Apple provisionally redacted this information in its

 2 public filing pursuant to the Protective Order, which prohibits parties from filing confidential

 3 information as part of the public record. See Protective Order ¶ 13.3.

 4          For the reasons set for the above and in the accompanying Declaration of Don Sechler, SIE

 5 has established that this information is sealable and should remain redacted in the public filing

 6 because disclosure of such information would like result in competitive harm to SIE.

 7          Accordingly, SIE respectfully requests that the Court grant this motion to permit these

 8 statements in Apple’s Proposed Findings of Fact and Conclusions of Law remain under seal.

 9

10 DATED: April 12, 2021                                SHEARMAN & STERLING LLP
11

12                                                      By:   s/ John F. Cove, Jr.

13
                                                        SHEARMAN & STERLING LLP
14                                                      JOHN F. COVE, JR. (SBN 212213)
                                                        MATTHEW BERKOWITZ (SBN 310426)
15
                                                        Attorneys for Non-Party Sony Interactive
16                                                      Entertainment LLC

17

18

19

20

21

22

23

24

25

26

27

28

     NON-PARTY SIE’S ADMIN. MOTION                  5                       CASE NO. 4:20-CV-05640-YGR
     TO KEEP UNDER SEAL
